        Case 2:16-cv-02296-DDC-JPO Document 192 Filed 02/26/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

FLOYD S. BLEDSOE,                )
                                 )
              Plaintiff,         )
                                 )
v.                               )            Case No. 16-2296-DDC-JPO
                                 )
JEFFERSON COUNTY, KANSAS, et al. )
                                 )
              Defendants.        )
                                 )

                              SUGGESTION OF DEATH

         The Kansas Bureau of Investigation Defendants Terry Morgan and Jim Woods

notify the Court and all parties that defendant George Johnson died on December 11,

2020.

                                 Respectfully submitted,

                                 OFFICE OF ATTORNEY GENERAL
                                 DEREK SCHMIDT

                                 s/Shon D. Qualseth
                                 Shon D. Qualseth, KS Sup. Ct. No. 18369
                                 Assistant Attorney General/Senior Trial Counsel
                                 Memorial Bldg., 2nd Floor
                                 120 SW 10th Avenue
                                 Topeka, Kansas 66612-1597
                                 Tel: (785) 368-8424
                                 Fax: (785) 291-3767
                                 Email: shon.qualseth@ag.ks.gov
                                 Attorney for Defendants Terry Morgan and Jim Woods
     Case 2:16-cv-02296-DDC-JPO Document 192 Filed 02/26/21 Page 2 of 2




                            CERTIFICATE OF SERVICE

       I certify that on this 26th day of February, 2021, I electronically filed this
Suggestion of Death using the CM/ECF system, which will send electronic notification
of such filing to all counsel of record.



                                        s/Shon D. Qualseth
                                        Shon D. Qualseth




                                         -2-
